Mehulic v New York Downtown Hosp. (2016 NY Slip Op 04314)





Mehulic v New York Downtown Hosp.


2016 NY Slip Op 04314


Decided on June 2, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 2, 2016

Acosta, J.P., Saxe, Gische, Webber, Kahn, JJ.


1362N 103297/08

[*1] Suarna Mehulic, Plaintiff-Appellant,
vNew York Downtown Hospital, Defendant-Respondent.


Suarna Mehulic, appellant pro se.
Epstein Becker & Green, P.C., New York (Victoria Sloan Lin of counsel), for respondent.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered June 9, 2015, which, insofar as appealed from, denied plaintiff's motion for recusal, unanimously affirmed, without costs.
The court's denial of recusal was an appropriate exercise of discretion (see generally People v Grasso, 49 AD3d 303, 306-307 [1st Dept 2008]). Pro se plaintiff has not shown that the Justice is "interested" in the action (Judiciary Law § 14), or that the Justice's "impartiality might reasonably be questioned"
(Rules of Chief Admin of Cts [22 NYCRR] § 100.3[E][1]). Nor has she shown that the trial court, as sole arbiter of the issue, abused its discretion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 2, 2016
CLERK